DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
Disposition of Claims
Claims 1-3, 5, 7, 9-13, 16-18, 21, 34 & 36-38 are pending and rejected.
Claims 4, 6, 8, 14-15, 19-20, 22-33, 35 & 39-46 are canceled.
Drawings
The drawings are objected to because of the following informalities:
Failing to comply with 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "viewing part" of Claim 1 must be shown or the feature canceled from the claim. No new matter should be entered.
Failing to comply with 37 CFR 1.84(p)(4) because reference character “17” has been used to designate both a light emission end/surface of the window 6a and a light emission end of the light guide.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 36 is objected to because of the following informality:
Regarding Claim 36, Claim 36 recites the limitation “the at least one light guide” on Lines 1 & 3. Previous recitations of this limitation recite only “the light guide”. Examiner kindly requests Applicant amend Claim 36 and remove “at least one” from both recitations of “the at least one light guide” to provide consistent claim language.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 36, Claim 36 recites the limitation “an expanding sector” on Line 2. It is unclear whether this “expanding sector” is the same “expanding sector” previously recited on Line 23 of Claim 1 or a separate, different expanding sector. For the purpose of examination, “an expanding sector” is being interpreted as “the expanding sector”.
Regarding Claim 36, Claim 36 recites the limitation “the at least one light guide has cross-sectional areas” on Line 3. It is unclear whether these “cross-sectional areas” are the same as the “cross-sectional areas” previously recited on Line 23 of Claim 1 or separate, different cross sectional areas. For the purpose of examination, “the at least one light guide has cross-sectional areas” is being interpreted as “the at least one light guide has the cross-sectional areas”.
Regarding Claims 37-38, Claims 37-38 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 9-13, 16-18, 21, 34 & 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenkolb (DE-102015103214-A1) in view of Kriege (U.S. 5,408,572).
Regarding Claim 1, Eisenkolb, as best understood, discloses a tip part for an insertable vision device (Eisenkolb Annotated Fig. 2, a distal end assembly comprising 10 and 11; [0062]), said tip part comprising:
an electronic vision receptor (image sensor; [0060]);
a lens assembly (Fig. 1, 13; [0060]) positioned distally of, and longitudinally aligned with, the electronic vision receptor ([0060]);
a housing (Eisenkolb Annotated Fig. 2, 20; [0063]) accommodating the electronic vision receptor and the lens assembly (20 accommodates 10 which includes the image sensor and 13; see Eisenkolb Annotated Fig. 2), the housing adapted to extend from a distal end (Fig. 1, 11; [0060]) of an insertable elongate portion of the insertable vision device (Fig. 1, a shaft of 10; [0060]), the housing comprising a proximal housing part (Eisenkolb Annotated Fig. 2, 21; [0063]) and a distal housing part (Eisenkolb Annotated Fig. 2, 22; [0064]) arranged distally of the proximal housing part ([0064]), the distal housing part having a window (Eisenkolb Annotated Fig. 2, 24; [0064]) made of a first material that is transparent (Eisenkolb Annotated Fig. 2, a transparent material; [0070]), the window having a proximal surface (Eisenkolb Annotated Fig. 2, a triangular base 24b of 24 wherein 24 is solid; [0072]) and a distal surface (Eisenkolb Annotated Fig. 2, a triangular tip 24t of 24 wherein 24 is solid; [0072]) opposite the proximal surface (see Eisenkolb Annotated Fig. 2), the window comprising a viewing part (Eisenkolb Annotated Fig. 2, 24v; [0065]) positioned distally of, and aligned with, the lens assembly ([0065] & [0066]), and the distal surface comprising a light emission surface (Eisenkolb Annotated Fig. 2, 24e; [0065]) disposed laterally of the viewing part (see Eisenkolb Annotated Fig. 2); and
a light guide (Eisenkolb Annotated Fig. 2, 60; [0069]) positioned within the housing ([0069]) and extending proximally from the proximal surface of the window (see Eisenkolb Annotated Fig. 2) to emit light through the light emission surface of the window ([0069]), the light guide being molded from the first material in one-piece with the distal housing part (Eisenkolb Annotated Fig. 2, 60 and 20 are entirely formed of the transparent material —which could be produced by a process of molding (see MPEP § 2113); [0070]), the light guide having a predetermined length in a longitudinal direction (Eisenkolb Annotated Fig. 2, 60 has a length in a longitudinal direction; [0069]) between a light reception end (Eisenkolb Annotated Fig. 2, 61; [0069]) and a light emission end of the light guide (Eisenkolb Annotated Fig. 2, 62; [0069]), the light reception end configured to receive light emanated from a light source (Fig. 1 & Eisenkolb Annotated Fig. 2, 16; [0069]) and the light emission end configured to emit the light ([0069]).
Eisenkolb, as best understood, fails to explicitly disclose wherein the light guide comprises, along at least a portion of the predetermined length, an expanding sector having cross-sectional areas, perpendicular to a longitudinal axis of the light guide, that increase in the longitudinal direction from the light reception end toward the light emission end.
However, Kriege teaches a light guide (Kriege Annotated Fig. 2, 1; Col. 4, Line 19), comprising:
a predetermined length (                
                    l
                
            ; see Kriege Annotated Fig. 2) in a longitudinal direction (a; see Kriege Annotated Fig. 2) between a light reception end (Kriege Annotated Fig. 2, 5; Col. 4, Lines 21-22) and a light emission end (Kriege Annotated Fig. 2, T; Col. 4, Lines 23-24), and
wherein the light guide comprises, along at least a portion of the predetermined length, an expanding sector (Kriege Annotated Fig. 2, 7; Col. 4, Lines 18-19) having cross-sectional areas, perpendicular to a longitudinal axis of the light guide (see Kriege Annotated Fig. 2), that increase in the direction from the light reception end toward the light emission end (2 of 7 increases from 5 toward T; see Kriege Annotated Fig. 2).
The advantage of an expanding sector is to improve emission characteristics (Kriege; Col. 3, Lines 44-50).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the light guide as disclosed by Eisenkolb, to include an expanding sector as taught by Kriege, to improve emission characteristics (Kriege; Col. 3, Lines 44-50).

    PNG
    media_image1.png
    437
    932
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1560
    2317
    media_image2.png
    Greyscale


Regarding Claim 2, Eisenkolb, as best understood and as previously modified by Kriege, discloses the tip part of Claim 1. Kriege further teaches wherein the cross-sectional areas include a proximal cross-sectional area (a cross-sectional area of 5; see Fig. 5), wherein the expanding sector comprises a proximal surface perpendicular to the longitudinal axis and having the proximal cross-sectional area (the cross-sectional area of 5 of is perpendicular to a; see Kriege Annotated Fig. 2), and wherein the proximal cross-sectional area is smaller than any other of the cross-sectional areas of the expanding sector (7 expands from the cross-sectional area of 5 and therefore the cross-sectional area of 5 is smaller than any other cross-sectional areas of 7; see Kriege Annotated Fig. 2).
Regarding Claim 3, Eisenkolb, as best understood and as previously modified by Kriege, discloses the tip part of Claim 1. Kriege further teaches wherein the cross-sectional areas include a proximal cross-sectional area (a cross-sectional area of 5; see Fig. 5) and a distal cross-sectional area (Kriege Annotated Fig. 2, a cross-sectional area of 11; Col. 6, Lines 34-35), wherein the proximal cross-sectional area is smaller than any other of the cross-sectional areas of the expanding sector (7 expands from the cross-sectional area of 5 and therefore the cross-sectional area of 5 is smaller than any other cross-sectional areas of 7; see Kriege Annotated Fig. 2), wherein the distal cross-sectional area is larger than any other of the cross-sectional areas of the expanding sector (7 extends between 5 and 11 and therefore the cross-sectional area of 11 is larger than any other cross-sectional areas of 7; see Kriege Annotated Fig. 2), and wherein the expanding sector includes a lateral surface (Kriege Annotated Fig. 2, 2; Col. 4, Lines 26-28) extending from the proximal cross-sectional area to the distal cross-sectional area at an alpha angle, from the longitudinal axis (G; see Kriege Annotated Fig. 2), ranging between 1 to 20 degrees                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    K
                                                    r
                                                    i
                                                    e
                                                    g
                                                    e
                                                     
                                                    A
                                                    n
                                                    n
                                                    o
                                                    t
                                                    a
                                                    t
                                                    e
                                                    d
                                                     
                                                    F
                                                    i
                                                    g
                                                    .
                                                     
                                                    2
                                                    ,
                                                     
                                                    G
                                                     
                                                    i
                                                    s
                                                     
                                                    3.38
                                                    °
                                                     
                                                    w
                                                    h
                                                    e
                                                    r
                                                    e
                                                    i
                                                    n
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    11
                                                    r
                                                    =
                                                    2.0
                                                     
                                                    m
                                                    m
                                                     
                                                    (
                                                    C
                                                    o
                                                    l
                                                    .
                                                    5
                                                    ,
                                                     
                                                    L
                                                    i
                                                    n
                                                    e
                                                     
                                                    10
                                                    )
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    5
                                                    r
                                                    =
                                                    0.75
                                                     
                                                    m
                                                    m
                                                     
                                                    
                                                        
                                                            C
                                                            o
                                                            l
                                                            .
                                                             
                                                            5
                                                            ,
                                                             
                                                            L
                                                            i
                                                            n
                                                            e
                                                             
                                                            11
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    l
                                                    =
                                                    18.5
                                                     
                                                    m
                                                    m
                                                     
                                                    (
                                                    C
                                                    o
                                                    l
                                                    .
                                                     
                                                    5
                                                    ,
                                                     
                                                    L
                                                    i
                                                    n
                                                    e
                                                     
                                                    12
                                                    )
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    ε
                                                    =
                                                    8.5
                                                    °
                                                     
                                                    (
                                                    C
                                                    o
                                                    l
                                                    .
                                                     
                                                    5
                                                    ,
                                                     
                                                    L
                                                    i
                                                    n
                                                    e
                                                     
                                                    13
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    h
                                                    =
                                                    11
                                                    r
                                                    -
                                                    5
                                                    r
                                                    =
                                                    1.25
                                                     
                                                    m
                                                    m
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    l
                                                    =
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    ∴
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    =
                                                    l
                                                    -
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            tan
                                                        
                                                        ⁡
                                                        
                                                            
                                                                
                                                                    ε
                                                                
                                                            
                                                            =
                                                            
                                                                
                                                                    
                                                                        
                                                                            l
                                                                        
                                                                        
                                                                            2
                                                                        
                                                                    
                                                                
                                                                
                                                                    11
                                                                    r
                                                                
                                                            
                                                        
                                                    
                                                    ∴
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    =
                                                    11
                                                    r
                                                    
                                                        
                                                            tan
                                                        
                                                        ⁡
                                                        
                                                            
                                                                
                                                                    ε
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            l
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    =
                                                    l
                                                    -
                                                    (
                                                    11
                                                    r
                                                    
                                                        
                                                            tan
                                                        
                                                        ⁡
                                                        
                                                            
                                                                
                                                                    ε
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    G
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    tan
                                                                
                                                                
                                                                    -
                                                                    1
                                                                
                                                            
                                                        
                                                        ⁡
                                                        
                                                            
                                                                
                                                                    h
                                                                
                                                                
                                                                    
                                                                        
                                                                            l
                                                                        
                                                                        
                                                                            1
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    G
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    tan
                                                                
                                                                
                                                                    -
                                                                    1
                                                                
                                                            
                                                        
                                                        ⁡
                                                        
                                                            
                                                                
                                                                    h
                                                                
                                                                
                                                                    l
                                                                    -
                                                                    (
                                                                    11
                                                                    r
                                                                    
                                                                        
                                                                            tan
                                                                        
                                                                        ⁡
                                                                        
                                                                            (
                                                                            ε
                                                                            )
                                                                            )
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    =
                                                    3.38
                                                    °
                                                
                                            
                                        
                                    
                                
                            
                        
                    .
Regarding Claim 5, Eisenkolb, as best understood and as previously modified by Kriege, discloses the tip part of Claim 1. Kriege further teaches wherein the expanding sector is shaped as a truncated pyramid (Kriege Annotated Fig. 2, 7 is a truncated pyramid; Col. 2, Lines 30-34).
Regarding Claim 7, Eisenkolb, as best understood and as previously modified by Kriege, discloses the tip part of Claim 1. Kriege further teaches wherein the expanding sector comprises a polymeric material (Kriege Annotated Fig. 2, 7 is made of a synthetic resin; Col. 3, Lines 55-57) and the expanding sector is geometrically configured such that at least 95% of the light received at the light reception end is reflected and at most 5% of the light is refracted (Kriege Annotated Fig. 2, 3 experiences total internal reflection; Col. 4, Lines 25-30).
Regarding Claim 9, Eisenkolb, as best understood and as previously modified by Kriege, discloses the tip part of Claim 1. Kriege further teaches wherein the cross-sectional areas increase in size in a continuous manner (see Kriege Annotated Fig. 2).
Regarding Claim 10, Eisenkolb, as best understood and as previously modified by Kriege, discloses the tip part of Claim 9. Kriege further teaches wherein the cross-sectional areas increase in a monotonous manner (see Kriege Annotated Fig. 2).
Regarding Claim 11, Eisenkolb, as best understood and as previously modified by Kriege, discloses the tip part of Claim 1. Kriege further teaches wherein the light guide further comprises, along at least a portion of the predetermined length distal of the expanding sector, a narrowing sector (Kriege Annotated Fig. 2, 8 wherein 8 is distal to 7; Col. 4, Lines 20-24) having cross-sectional areas, perpendicular to the longitudinal axis of the light guide (8 has cross-sectional areas; see Kriege Annotated Fig. 2), that decrease in size in the longitudinal direction from the light reception end toward the light emission end (6 of 8 decreases from 5 toward T; see Kriege Annotated Fig. 2).
Regarding Claim 12, Eisenkolb, as best understood and as previously modified by Kriege, discloses the tip part of Claim 11. Kriege further teaches wherein the cross-sectional areas of the narrowing sector comprise a proximal cross-sectional area (Kriege Annotated Fig. 2, the cross-sectional area of 11; Col. 6, Lines 34-35) and a distal cross-sectional area (a cross-section area of T; see Kriege Annotated Fig. 2), wherein the proximal cross-sectional area is larger than any other of the cross-sectional areas of the narrowing sector (8 narrows from the cross-sectional area of 11 and therefore the cross-sectional area of 11 is larger than any other cross-sectional areas of 8; see Kriege Annotated Fig. 2), and wherein the distal cross-sectional area that is smaller than any other of the cross-sectional areas of the narrowing sector (8 is between 11 and T and therefore the cross-sectional area of T is smaller than any other cross-sectional areas of 8; see Kriege Annotated Fig. 2).
Regarding Claim 13, Eisenkolb, as best understood and as previously modified by Kriege, discloses the tip part of Claim 13. Kriege further teaches wherein the narrowing sector comprises a lateral surface (Kriege Annotated Fig. 2, 6; Col. 4, Lines 29-30) extending from the proximal cross-sectional area to the distal cross-sectional area at a beta angle, from the longitudinal axis (Kriege Annotated Fig. 2,                         
                            ε
                        
                     of 6; Col. 6, Line 7-9), smaller than 14 degrees (Kriege Annotated Fig. 2,                         
                            ε
                        
                     is 8.5°; Col. 5, Line 13).
Regarding Claim 16, Eisenkolb, as best understood and as previously modified by Kriege, discloses the tip part of Claim 11. Kriege further teaches wherein the cross-sectional areas of the narrowing sector are shaped as rectangles or rounded rectangles (Kriege Annotated Fig. 2, 8 is a truncated pyramid; Col. 3, Lines 15-18).
Regarding Claim 17, Eisenkolb, as best understood and as previously modified by Kriege, discloses the tip part of Claim 11. Kriege further teaches wherein the cross-sectional areas of the narrowing sector decrease in size in a continuous manner (see Kriege Annotated Fig. 2).
Regarding Claim 18, Eisenkolb, as best understood and as previously modified by Kriege, discloses the tip part of Claim 17. Kriege further teaches wherein the cross-sectional areas of the narrowing sector decrease in a monotonous manner (see Kriege Annotated Fig. 2).
Regarding Claim 21, Eisenkolb, as best understood and as previously modified by Kriege, discloses the tip part of Claim 1. Kriege further teaches wherein the expanding sector is configured to have a total internal reflection characteristic (Kriege Annotated Fig. 2, 3 experiences total internal reflection; Col. 4, Lines 25-30).
Regarding Claim 34, Eisenkolb, as best understood and as modified by Kriege, discloses a vision device (a laparoscopic access system; [0014]) with a tip according to Claim 1 (FOR THE SAKE OF BREVITY THE REJECTION OF CLAIM 1 IS NOT REPRODUCED HEREIN).
Regarding Claim 36, Eisenkolb, as best understood and as previously modified by Kriege, discloses the tip part of Claim 1. Kriege further teaches wherein the at least one light guide comprises, along the predetermined length, an expanding sector (Kriege Annotated Fig. 2, 7; Col. 4, Lines 18-19) and a narrowing sector (Kriege Annotated Fig. 2, 8; Col. 4, Lines 20-24), in which the at least one light guide has cross-sectional areas along the predetermined length (see Kriege Annotated Fig. 2), and wherein, in said expanding sector, the cross-sectional areas increase in size in the longitudinal direction from the light reception end toward the light emission end (2 of 7 increases from 5 toward T; see Kriege Annotated Fig. 2), and wherein, in said narrowing sector, the cross-sectional areas decrease in size in the longitudinal direction from the light reception end toward the light emission end (6 of 8 decreases from 5 toward T; see Kriege Annotated Fig. 2).
Regarding Claim 37, Eisenkolb, as best understood and as previously modified by Kriege, discloses the tip part of Claim 36. Kriege further teaches wherein the narrowing sector comprises a truncated pyramid (Kriege Annotated Fig. 2, 8 is a truncated pyramid; Col. 3, Lines 15-18).
Regarding Claim 38, Eisenkolb, as best understood and as previously modified by Kriege, discloses the tip part of Claim 36. Kriege further teaches wherein the cross-sectional areas have, along at least a part of the predetermined length, the shape of a rectangle or a rounded rectangle (Kriege Annotated Fig. 2, 8 is a truncated pyramid; Col. 3, Lines 15-18).
Response to Arguments
Applicant’s arguments, see Pages 7-8, filed February 28, 2022, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-3, 5, 7, 9-13, 16-18, 21, 34 & 36-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795